Title: Thomas Jefferson to John Laval, 27 March 1820
From: Jefferson, Thomas
To: Laval, John


					
						Sir
						
							Monticello
							Mar. 27. 20.
						
					
					I wrote you on the 23d inclosing 72.D. the amount of my account. I have now to request you to procure me a copy of Aeschylus with a Latin translation, the Latin on distinct leaves both recto and verso: because I wish to interleave them in the edition of du Theil. an 8vo would be best, but 12mo might do if an 8vo edn cannot be found. I care nothing about binding, or the Greek leaves, as they will be sacrificed. I shall be glad also to get Potter’s Eng. translation of Aeschylus. it is in 2. vols 8vo. likewise Potter’s translation of Euripides, the 8vo edition. the 4to edition would not suit me. p if you have not these books yourself, pray hunt them up at the other bookstores and send them one by one by the mail at the distance of 3. or 4. days between each envoi, not to burthen our village mail of Milton.
					I salute you with esteem & respect
					
						
							Th: Jefferson
						
					
				 